EXHIBIT 99.1 NEWS RELEASE Contacts: Layne Christensen Company James R. Easter Chief Financial Officer 281-475-2694 jim.easter@Layne.com The Equity Group Inc. Devin Sullivan Sr. Vice President 212-836-9608 dsullivan@equityny.com LAYNE CHRISTENSEN REPORTS SECOND QUARTER FISCAL 2 ● Revenues for Q2 FY 2014 declined to $232 million from $288 million in Q2 FY 2013 ● Q2 FY 2014 results were significantly impacted by: § Pre-tax losses of $20.5 million at Geoconstruction as result of continued weak demand in the US and South America which included a $14.6 million, non-cash goodwill impairment charge § $42.6 million in domestic non-cash tax valuation allowances ● Including these charges and valuation allowances, net loss from continuing operations for Q2 FY 2014 was $79.9million, or $4.09 per share, compared to net loss from continuing operations of $3.0 million, or $0.16 per diluted share, in Q2 FY 2013.Excluding the non-cash charges and items, net loss from continuing operations for Q2 FY 2014 was $22.9 million, or $1.17 per diluted share. ● Inliner, Water Resources, and Mineral Exploration operated profitably in Q2 FY 2014. ● Heavy Civil’s losses in Q2 FY 2014 narrowed to essentially break-even, animprovement from Q4 FY 2013 and Q1 FY 2014. ● As of July 31, 2013, cash and cash equivalents were $23.3 million, long-term debt, excluding current maturities, was $101.5 million, andequity was $317.0 million ($15.86 per share). “The $57.3 million ofnon-cash items recorded during Q2 FY 2014 had a material impact on our results, as did the continued weakness at Geoconstruction along with reduced profits at Mineral Exploration. Although some of our end markets remain challenging, we expect our divisions will improve their performance in the second half of FY 2014 although neither Mineral Exploration or the equity earnings from our affiliates is likely to improve in the short term.We base this belief on the sequential quarterly progress demonstrated at Heavy Civil, Water Resources, and Inliner.We reported essentially break-even results at Heavy Civil for Q2 FY 2014, and we believe that this business has now turned the corner and will return to profitability later in FY 2014.Water Resources returned to profitability from a modest loss in Q1 FY 2014, and Inliner continues to progress towards an eighth consecutive year of record revenue and profits. The outlook at Geoconstruction is improving, with bid-and-proposal activity that we believe will manifest in higher backlog beginning in Q3 FY 2014 and improved division financial results beginning in the following quarter.Despite reasonably strong commodity prices, our mining clients have continued to defer mineral exploration programs.Our Mineral Exploration division continues to operate profitably despite the downturn and we continue to take the necessary steps to maintain division profitability during this period of industry uncertainty.At Energy Services, we now expect to be at a $20 million revenue run rate by Q2 FY 2015 slightly later than we originally forecast but we expect narrower losses for the second half of FY 2014. We have also completed$17.8 million of non-core business divestitures and asset sales this year. Finally, under our One Layne initiative, we are pursuing approximately $1.3 billion of potential projects that leverage and combine the unique skill sets of our division professionals.” Rene J. Robichaud, President and Chief Executive Officer Financial Data and Reconciliation to non-GAAP Financial Data Three Months % Six Months % (000's, except per share data) (unaudited) 7/31/2013 7/31/2012 Change 7/31/2013 7/31/2012 Change Total Revenues $ Diluted (loss) income - discontinued operations $ ) $ ) $ ) $ Net income attributable to noncontrolling interests ) Net (loss) income from continuing operations attributable to Layne Christensen Company ) ) ) Loss on remeasurement of equity investment - ) ** - ) ** Loss on non-cash goodwill impairment ) - ** ) - ** Loss on domestic non-cash tax valuation allowances ) - ** ) - ** Net (loss)income from continuing operations attributable to Layne Christensen Company excluding loss on above items* $ ) $ $ ) $ Diluted (loss) income per share from continuing operations attributable to Layne Christensen shareholders: $ ) $ ) $ ) $ Diluted loss per share on above items* $ ) $ ) ** $ ) $ ) ** Diluted (loss) income per share - continuing operations excluding loss on above items* $ ) $ $ ) $ * We provide non-GAAP net loss from continuing operations and non-GAAP net loss per share amounts in order to provide meaningful supplemental information regarding our operational performance.These supplemental measures exclude non-cash charges related to the goodwill impairment and valuation allowances related to deferred income tax assets.Our management uses non-GAAP measures to evaluate the performance of our core businesses and to estimate future core performance.Since management finds this measure to be useful, we believe that our investors benefit from seeing our results through the eyes of management in addition to seeing our GAAP results.Readers are reminded that non-GAAP numbers are merely a supplement to, and not a replacement for, GAAP financial measures.They should be read in conjunction with the GAAP financial measures.It should be noted as well that our non-GAAP information may be different from the non-GAAP information provided by other companies. ** Not meaningful -more- THE WOODLANDS, TEXAS, Friday, September 6, 2013 – Layne Christensen Company (Nasdaq: LAYN) today announced financial results for the fiscal 2014 second quarter (Q2 FY 2014) and six months ended July 31, 2013, including a discussion of results of operations by division. Revenues for Q2 FY 2014 decreased by $56.0 million, or 19.4%, to $232.0 million from $288.0 million for the fiscal 2013 second quarter (Q2 FY 2013) ended July 31, 2012. Lower revenues at Layne’s Water Resources, Geoconstruction, Mineral Exploration, and, to a lesser extent, Heavy Civil Divisions were only partially offset by higher revenues at Layne’s Inliner Division. The loss from continuing operations for Q2 FY 2014 was $79.9 million, or $4.09 per share, compared to loss from continuing operations of $3.0 million, or $0.16 per share, in the same period last year. Income from continuing operations for Q2 FY 2014 included $42.6 million in domestic non-cash tax valuation allowances and $14.6 million non-cash loss on the impairment of goodwill within Geoconstruction; excluding these items, net loss from continuing operations for Q2 FY 2014 was $22.9 million, or $1.17 per diluted share. Pre-tax income at Inliner for Q2 FY 2014 rose by $0.7 million from Q2 FY 2013, and Water Resources and Mineral Exploration each operated profitably during the quarter, albeit at lower levels than the prior year period.Heavy Civil reported a loss that was just below break-even in Q2 FY 2014, an improvement on both a quarter-over-quarter and consecutive quarterly basis.The performance of these divisions, however, was more than offset by the above-referenced non-cash charges and additional operating pre-tax losses of $5.8 million at Geoconstruction due to continued weakness in demand for construction projects in the U.S. and South America. The net loss for Q2 FY 2014 was $74.8 million, or $3.81 per diluted share. During Q2 FY 2014, Layne sold all of the assets of its SolmeteX division. In connection with the sale, Layne recorded an after tax gain on the carrying value of the SolmeteX assets of $5.1 million, or $0.26 per share.This amount is recorded in net income (loss) from discontinued operations on the income statement. Cost of revenues decreased $37.9 million, or 16.5%, to $192.1 million (82.8% of revenues) from $230.1 million (79.9% of revenues) for the same period last year. The increase in the cost as a percentage of revenues for Q2 FY 2014 was primarily in Geoconstruction where late stage work on certain projects generated lower margins and new projects were either delayed or cancelled. Selling, general and administrative expenses decreased 10.2% to $36.9 million from $41.1 million in last year’s second quarter. A decline in compensation and selling expenses was partially offset by increased costs associated with the relocation of the Company’s headquarters to The Woodlands, Texas, which produced the increase in these expenses as a percentage of revenues. Depreciation and amortization declined to $15.2 million for Q2 FY 2014 from $15.9 million in Q2 FY 2013, due to the disposition of nonessential assets. Equity in (losses) earnings of affiliates declined to ($1.3) million in Q2 FY 2014 from earnings of $6.4 million in the same period last year. The global decline in mineral exploration by our customers, as well as severance costs recorded by the affiliates as they downsized, accounted for this decline. Interest expense increased to $1.6 million for Q2 FY 2014 from $0.8 million for the same period last year as the result of increased borrowings to fund operations. Other income, net for Q2 FY 2014 consisted primarily of gains of $0.9 million on the sale of equipment and foreign exchange losses of $0.6 million. Income tax expense of $50.2 million was recorded in Q2 FY 2014 compared to $3.5 million in Q2 FY 2013.During Q1 FY 2014 the Company recorded an $8.0 million valuation allowance on its U.S. foreign tax credit carryforwards due to uncertainty on the ability to realize the tax benefit during the carryforward period. During Q2 FY 2014, the Company’s operating results significantly declined from the first quarter’s forecast, particularly in Geoconstruction and Mineral Exploration, and forecasts for the remainder of the fiscal year further deteriorated in both divisions to the extent that now the Company expectsto be in a cumulative loss position for the 36 month period ending January 31, 2014. As a result, $42.6 million of additional non-cash valuation allowances were recorded during Q2 FY 2014 on domestic deferred tax assets. Additionally, there was no tax benefit recorded on the $14.6 million write-off of Geoconstruction goodwill in Q2 FY 2014.The establishment of a valuation allowance does not have any impact on cash, nor does such an allowance preclude the Company from using its loss carryforwards or utilizing other deferred tax assets in the future. Summary of Operating Segment Data The following table summarizes financial information for the Company’s operating segments. A discussion of the results for Q2 FY 2014 of each segment follows the table. Three Months Six Months Ended July 31, Ended July 31, (in thousands) Revenues Water Resources $ $ $ Inliner Heavy Civil Geoconstruction Mineral Exploration Energy Services Other Intersegment Eliminations ) Total revenues $ Equity in (losses) earnings of affiliates Geoconstruction $
